UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofFebruary 2011 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X This Report includes the following documents:  1. A press release from Pearson plc announcing 'Director Declaration'  Appointment of Joshua Lewis as a Non-Executive Director of Pearson plc In accordance with LR 9.6.13, we provide the following information regarding Mr Lewis:- (1) Details of all directorships held by Mr Lewis in any other publicly quoted companies at any time in the previous five years, indicating whether or not he is still a director: Mr Lewis is currently a director of the following publicly quoted company:- Capella Education Company (2) Any unspent convictions in relation to indictable offences: None (3) Details of any receiverships, compulsory liquidations, creditors, voluntary liquidations, administrations, company voluntary arrangements or any composition or arrangement with its creditors generally or any class of its creditors of any company where Mr Lewis was an executive director at the time of, or within 12 months preceding such events: None (4) Details of any compulsory liquidations, administrations or partnership voluntary arrangements of any partnerships where Mr Lewis was a partner at the time of, or within 12 months preceding, such events: None (5) Details of receiverships of any assets of Mr Lewis or of a partnership of which Mr Lewis was a partner at the time of, or within the twelve months preceding, such event: None (6) Details of any public criticisms of Mr Lewis by statutory or regulatory authorities (including designated professional bodies) and whether he has ever been disqualified by a court from acting as a director of a company or from acting in the management or conduct or the affairs of any company: None SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date: 11 February, 2011 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
